Citation Nr: 0104460	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder prior to January 20, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder for the period since January 
20, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

4.  Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD), denied entitlement to an evaluation in 
excess of 10 percent for lumbosacral strain, and denied 
entitlement to service connection for a skin and foot rash 
claimed as secondary to herbicide exposure.  The veteran 
filed a timely notice of disagreement and substantive appeal 
as to those issues.  In an April 2000 rating decision, the RO 
determined that a 50 percent evaluation was warranted for 
PTSD, effective from January 20, 1999.  Thus, the issues have 
been rephrased as noted on the title page of this decision.  

Following a hearing before a member of the Board in December 
2000, the veteran submitted additional evidence consisting of 
pictures of his skin disorder, statements from his wife and 
mother, a workers' compensation physician statement, a 
portion of a private dermatological evaluation dated in June 
2000, an undated statement from the Chief of Dermatology 
Service, VA treatment records, a September 2000 letter from a 
VA psychologist, and an October 2000 letter from a VA 
psychiatrist.  The veteran also submitted a statement waiving 
RO consideration of this additional evidence.  Accordingly, 
the evidence has been considered by the Board in this 
decision.

For reasons which will become apparent, the issue of 
entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure, will be addressed 
in the remand portion of this decision.  

Finally, the Board notes that during his December 2000 
hearing before a Member of the Board, the veteran testified 
as to his unemployability due to his back, skin, and PTSD.  
To the extent that this testimony raises a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, this matter is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The regulations in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411, are most favorable 
to the veteran's claim of entitlement to an increased 
evaluation of his service-connected PTSD.

3.  Prior to January 20, 1999, the veteran's PTSD was 
manifested by frequent nightmares, auditory hallucinations, 
depression, sleep disturbance, poor concentration and memory, 
trouble holding a job, and alienation from family and 
friends, demonstrating severe impairment in the ability to 
obtain or retain employment and severe impairment in the 
ability to establish and maintain effective relationships 
with others.  


4.  The veteran's PTSD is currently manifested by continued 
PTSD symptomatology of a severe nature, including frequent 
nightmares, paranoid symptoms and odd thoughts, increased 
arousal, and avoidance symptomatology, demonstrating severe 
impairment in the ability to obtain or retain employment and 
severe impairment in the ability to establish and maintain 
effective relationships with others.  

5.  The veteran's lumbosacral strain is manifested by 
subjective complaints of pain and stiffness with objective 
medical evidence of limitation of motion, muscle spasm, and 
discogenic disease.  



CONCLUSIONS OF LAW

1.  A 70 percent evaluation is warranted for PTSD for the 
period prior to January 20, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 
(1995).

2.  A 70 percent evaluation is warranted for PTSD for the 
period since January 20, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 
(1995).

3.  A 20 percent evaluation is warranted for service-
connected lumbosacral strain.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 
(2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Factual Background

The record reflects that the veteran filed a claim in July 
1992 seeking entitlement to service connection for PTSD.  
Service personnel records reflect the veteran served as a 
rifleman, machine gunner and senior scout observer in the 
Republic of Vietnam.  The veteran received numerous awards 
and citations, including the Vietnam Service Medal and the 
Combat Infantryman's Badge.  

VA treatment records dated in 1992 reflect relevant diagnoses 
of severe PTSD.  Upon VA PTSD examination dated in December 
1992, the psychologist noted that the veteran scored well 
above the empirically established cut-off for PTSD on the 
Mississippi Scale for PTSD and results suggested that he 
would meet the diagnostic criteria for PTSD.  The veteran 
admitted to suffering from flashbacks, nightmares, heightened 
startle response, anger control problems, depression, guilt, 
avoidance of situations reminding him of the military, 
alcohol abuse, sleep disturbances, memory and concentration 
difficulties, and alienation from family and friends.  On the 
Minnesota Multiphasic Personality Inventory-2, the results 
were noted as not valid due to exaggerated or distressed 
responses.  Mental status examination revealed the veteran 
was coherent.  He was somewhat depressed.  The veteran denied 
suicidal ideation at that time.  It was noted that he had a 
history of suicidal attempts with overdose of medication.  
Concentration and memory were noted as impaired.  The veteran 
had difficulty with serial sevens.  The veteran reported 
auditory hallucinations, nightmares, and seeing people 
walking with no heads.  Judgment and insight were noted as 
fair.  Diagnoses of PTSD (provisional, to be confirmed with 
the claims folder and treatment folder) and alcohol and drug 
dependency by history were noted.  

In a July 1993 rating decision, the RO granted entitlement to 
service connection for PTSD, evaluated as 30 percent 
disabling, effective from July 27, 1992.  

In October 1995, the veteran requested an increased 
evaluation of his service-connected PTSD.  

VA outpatient treatment records dated in 1995 reflect 
relevant assessments of stable PTSD/depression, stable PTSD 
and depression, and PTSD by history with current chronic 
insomnia. 

Upon VA PTSD examination dated in January 1996, the examiner 
noted the veteran's claims folder had been reviewed.  The 
veteran reported experiencing nightmares, flashbacks, 
depression, anger, guilt, sleep disturbance, poor 
concentration, poor memory, trouble holding a job, substance 
abuse, and alienation from family and friends.  The veteran 
stated that he began experiencing nightmares and depression 
while in Vietnam.  It was noted the veteran had no 
significant employment history except for working odd jobs 
about a year after his return from Vietnam.  Mental status 
examination revealed the veteran was casually dressed with 
fair hygiene.  He looked sad.  The veteran was frequently 
tearful while expressing feelings of guilt over killing 
innocent people in Vietnam.  He also reported feeling ashamed 
that he survived and a friend did not.  The veteran's speech 
was soft and slow.  His motor activity was somewhat 
decreased.  At times the veteran's concentration was poor and 
he complained of having a problem with memory.  He reported 
feeling sad and depressed, especially during September and 
December.  

The veteran also reported hearing voices and seeing faces of 
friends who died in Vietnam.  The veteran denied suicidal or 
homicidal thought at that time, but reported having feelings 
of killing himself or others at times.  He gave a history of 
nightmares at least twice a week.  The examiner noted the 
veteran had been suffering from PTSD since he was in Vietnam, 
was homeless, had a history of several prior arrests, and had 
used various substances to cope with his feelings.  The 
examiner also noted the veteran was depressed, withdrawn, and 
had been unable to hold job since his return from Vietnam.  
Diagnoses of chronic PTSD, depression, and a history of 
polysubstance abuse were noted.  A Global Assessment of 
Functioning (GAF) score of 35 was assigned by the examiner.  

VA treatment records dated in 1996 and 1997 reflect continued 
psychological treatment and an impression of stable PTSD.  

Upon VA mental examination dated in January 2000, it was 
noted the veteran last worked in August 1999 as a grounds 
keeper for a cemetery.  The examiner noted the veteran's 
symptoms of PTSD were quite significant.  He complained of 
intrusive thoughts, frequent nightmares, and a tendency to 
try to avoid thinking about Vietnam.  He reported marked 
avoidance symptoms, including foreshortened sense of a future 
and an inability to sustain normal levels of pleasure, and an 
inability to sustain attachments to people.  He complained of 
symptoms of increased arousal, including hypervigilance and 
exaggerated startle response, insomnia and irritability.  The 
veteran also experienced periods of dissociative phenomenon, 
during which he spaced out and would sometimes wander around 
the city and find himself in places he did not remember going 
to.  

The veteran stated he was very fearful of himself.  He was 
very fearful of getting angry because he was afraid of what 
he might do.  He also had a lot of remorse about his 
irritability.  The examiner noted that was another reason why 
he avoided any situations with conflict.  The veteran 
complained of longstanding depressive symptoms.  He 
complained of feelings of inadequacy and worthlessness with a 
depressed mood, feelings of hopelessness and also of 
insomnia.  He denied any suicidal or homicidal ideation at 
that time.  He denied any psychotic symptomatology and 
reported no history of hypomania.  It was noted that the 
veteran had fathered nine children by eight different women.  

Mental status examination revealed the veteran looked his 
stated age and appeared quite hypervigilant and uncomfortable 
in the interview room.  He had a tendency to look around the 
room, as if he was looking for something but was unable to 
describe what he might be looking for, other than something 
out of the ordinary.  The veteran had a marked rash all over 
his upper and lower extremities and he was quite 
uncomfortable and scratching during the course of the 
evaluation.  

The veteran's speech was normal with respect to rate, volume, 
and tone.  He associations were tight and logical.  His 
thinking was goal oriented.  The veteran reported his mood to 
be depressed and anxious.  Objectively, the veteran appeared 
slightly dysphoric and became easily overwhelmed when talking 
about past traumatic incidents.  His affect was full and his 
mood was congruent but rather reactive and intense.  The 
veteran endorsed vague paranoid symptoms and odd thoughts.  
He stated sometimes he saw an old lady on the street that 
might be Asian and he would wonder about whether he killed 
her son and perhaps that was why she looked so sad.  The 
veteran was also afraid to be in a situation involving 
Vietnamese people because they might be talking about him and 
realize that he was a soldier in Vietnam.  The veteran 
reported no other psychotic symptomatology.  He endorsed no 
obsessions, compulsions, or phobias.  He did endorse symptoms 
of PTSD, including increased arousal, intrusive 
recollections, nightmares of past traumatic experiences, and 
avoidance symptomatology.  

The veteran was able to register three words.  Five minutes 
later, he was able to recall two of the three words.  With 
prompting, he was unable to recall the third word.  He was 
able to spell his first name backwards and forwards without 
any difficulty.  There was no evidence of any nominal, 
receptive or motor aphasia.  There was no evidence of any 
constructional apraxia.  A diagnosis of PTSD was noted.  The 
examiner noted the psychosocial and environmental factors as 
severe and a GAF score of 40 to 45 was assigned.  

In an April 2000 rating decision, the RO determined that a 50 
percent evaluation was warranted for the veteran's service-
connected PTSD, effective from January 20, 1999.

A June 2000 VA clinical record notes an assessment of chronic 
PTSD with anxiety but no suicidal or homicidal ideation 
reported.  

A September 2000 statement from a VA psychologist reflects 
that the veteran was currently involved in PTSD group therapy 
and had worked hard to recover from his addiction and PTSD 
issues.  It was noted that he had worked at a cemetery for 
several years.  It was also noted that he had become 
increasingly stressed and upset about his work environment.  
Increased psychological symptoms were noted.  It was noted 
that retraining or reassignment would be an appropriate 
course of action.  

An October 2000 statement from a VA psychiatrist notes that 
the veteran's job location continued to evoke severe anxiety 
and startle with hypervigilance.  It was noted that the 
setting of his job site had been increasing his symptoms of 
PTSD with violent nightmares, interference even with daily 
family life, increased fear of possible loss of control of 
behavior, progressive loss of self esteem, and concern about 
a medical condition.  His mood was noted as dejected and 
tearful and his affect was blunted.  Level of motor activity 
was noted as decreased.  It was noted the veteran had 
participated in all recommended therapies and had been 
compliant with all medications.  It was also noted that the 
veteran felt torn as he wished to work but his current job 
had exacerbated his PTSD severely, despite continued 
medications and therapy groups.  The psychiatrist stated that 
the job itself, derogatory comments from co-workers, and an 
increase in flare-up of a dermatological condition had 
combined to significantly and further exacerbate his PTSD to 
prevent him from working effectively and even carried over 
into other areas of his life.  It was recommended that the 
veteran be off work and away from his job site until he was 
able to be considered for medical retirement or retraining 
for a completely different job site and type of work.  

At his December 2000 hearing before a Member of the Board, 
the veteran testified that he continued to have nightmares 
that had gotten worse.  He stated he was still having 
problems with the things he had done in Vietnam and the guilt 
that he continued to carry with him.  He stated that he was 
in a lot of confrontations with his spouse.  The veteran 
reported that he went to counseling for his PTSD twice a week 
and took medication for that condition.  He stated that he 
slept about two to three hours a night without his medication 
and approximately six hours a night with his medication.  He 
testified that he did check the perimeter around his home at 
night even though he knew he had already checked it.  He 
checked doors, windows, closets, and beds.  The veteran 
stated that the only crowd he would be around was his group.  
He tried not to go to places where there were lots of people.  
He testified that he had problems at work because he did not 
make friends easily.  The veteran stated that he isolated 
himself, especially since he had a skin problem because it 
that embarrassed him.  He reported working 3 1/2 years at the 
most since his discharge from the military.  He stated he did 
not have any friends other than those in his group and his 
marriage had been rocky.  He also stated he was trying to 
improve his relationship with his children, but he had not 
really spent a lot of time with them.  

The veteran reported that his parents were his best friends, 
but he kept his distance from his siblings.  He stated that 
he felt he had been denied employment because of his PTSD.  
He reported having nightmares twice a week, and hearing 
voices that told him to do a lot of things.  He stated that 
his nightmares were about firefights most of the time and 
also about the cemetery.  He stated that it took him back to 
Vietnam and December was very hard because he killed people 
during that month.  He testified that he felt guilty about 
it.  The veteran testified that his PTSD had gotten worse 
over the last few years and that he felt that way because he 
was dealing with it daily without being loaded or drugged 
out.  (Transcript, pages 12-18).  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132.  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Under the rating criteria effective November 7, 1996, 
38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the rating criteria in effect prior to November 7, 
1996, 38 C.F.R. § 4.132, Diagnostic Code 9411, a 30 percent 
evaluation is assigned when there is definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is assigned 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (2000).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VAGCPRECOP No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling, effective from January 20, 1999.  
However, the veteran filed his claim in October 1995, thus 
the Board must consider whether an evaluation in excess of 30 
percent is warranted for the period prior to January 20, 1999 
and whether an evaluation in excess of 50 percent is 
warranted for the period since January 20, 1999.  

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that where the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In light of the 
fact that the veteran filed his claim before November 7, 
1996, the Board must determine which version of the 
regulation is more favorable to the veteran.  Upon careful 
consideration of the evidence of record and the applicable 
regulations, the Board concludes that the regulations in 
effect prior to November 7, 1996, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), are most favorable to the 
veteran's claim.  

The evidence relevant to the period prior to January 20, 1999 
reflects that the veteran experienced frequent nightmares, 
auditory hallucinations, depression, sleep disturbance, poor 
concentration and memory, trouble holding a job, and 
alienation from family and friends.  The January 1996 VA 
examiner opined that the veteran was depressed, withdrawn, 
and had been unable to hold a job since his return from 
Vietnam.  The examiner assigned a GAF score of 35.  VA 
treatment records also noted continued psychological 
treatment for PTSD.  The Board concludes that this evidence 
more nearly approximates to a 70 percent evaluation in that 
it demonstrates severe impairment in the ability to establish 
and maintain effective or favorable relationships with others 
and psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

In regard to the period since January 20, 1999, the evidence 
indicates continued PTSD symptomatology of a severe nature, 
including frequent nightmares, paranoid symptoms and odd 
thoughts, increased arousal, and avoidance symptomatology.  A 
GAF score of 40 to 45 was assigned by the January 2000 VA 
examiner.  Letters from a VA psychiatrist and psychologist 
dated in September and October 2000 also indicate severe 
exacerbation of the veteran's PTSD symptomatology due to his 
current job.  The Board concludes this evidence is also 
indicative of a 70 percent evaluation in that it indicates 
severe impairment in the ability to retain employment as well 
as severe impairment in maintaining relationships with 
others.  The evidence is also indicative of difficulty in 
adapting to stressful circumstances.  Thus, a 70 percent 
evaluation is warranted for the period since January 20, 
1999.  

The Board notes that the record is silent for competent 
medical evidence of total social and occupational impairment 
due to such symptoms as gross impairment in thought 
processes, persistent delusions, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own name, or own occupation.  The record is 
further silent for competent medical evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
confusion, fantasy, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
demonstrable inability to obtain or retain employment.  In 
the absence of such evidence, an evaluation in excess of 70 
percent is not warranted under either the old or the revised 
criteria.

The Board recognizes that the October 2000 statement from a 
VA psychiatrist recommended medical retirement or retraining.  
The recommendation of retraining is consistent with the 
September 2000 VA psychologist's statement suggesting 
retraining or reassignment.  Neither the psychiatrist nor the 
psychologist opined that the veteran was unemployable in any 
position.  In fact, the October 2000 statement also indicates 
that the veteran wanted to work.  Thus, the evidence does not 
indicate that the veteran is totally unemployable as a result 
of his PTSD.  

II.  LUMBOSACRAL STRAIN

Factual Background

A review of the evidence of record reflects that the veteran 
complained of back pain during service.  Notations of right 
paravertebral muscle spasm and back strain were noted in June 
1969.  In an August 1974 rating decision, the RO granted 
entitlement to service connection for lumbosacral strain with 
limitation of motion, evaluated as noncompensable, effective 
from March 28, 1974.  

In an October 1977 rating decision, the RO determined that a 
10 percent evaluation was warranted for lumbosacral strain 
with limitation of motion, effective from January 4, 1977.  
In October 1995, the veteran requested an increased 
evaluation of his service-connected lumbosacral strain.  
Clinical treatment records dated in 1995 reflect one 
complaint of low back pain in January 1995.  

Upon VA orthopedic examination dated in December 1995, the 
veteran complained of pain in the lower lumbar area radiating 
to both gluteal areas, the posterior part of the thighs and 
the posterior part of the legs on both sides.  Physical 
examination revealed evidence of muscle spasm at the lower 
lumbar area.  Pressure against the spinous processes of L3, 
L4, and L5 revealed tenderness.  Range of motion testing 
revealed 90 degrees flexion, 30 degrees extension, 45 degrees 
left lateral bending, 45 degrees right lateral bending, 45 
degrees left lateral rotation, and 50 degrees right lateral 
rotation.  Straight leg raising was negative on both sides.  
Radiological examination revealed discogenic disease at L3, 
L4, and L4 and L5.  A diagnosis of lumbar discogenic disease 
was noted.  

VA treatment records dated from 1996 to 1997 reflect a 
complaint of recent back pain in August 1996 with no 
radiation.  An impression of low back pain, probable strain, 
versus degenerative joint disease was noted.  

Upon VA spinal examination dated in February 2000, the 
examiner noted that the claims folder was available and 
medical records had been thoroughly reviewed.  The veteran 
complained of persistent low back pain and stiffness.  He 
denied swelling or redness.  It was noted the veteran was not 
currently taking any prescription medication for low back 
pain and he did not require any orthotic device.  The veteran 
denied any dislocations or subluxations.  It was noted that 
frequent bending did exacerbate the veteran's low back pain.  
Upon forward bending, the veteran's fingertips were 18 inches 
off of the floor.  Backward bending was to 20 degrees, left 
lateral tilt was to 30 degrees, right lateral tilt was to 30 
degrees, right lateral torque was to 40 degrees and left 
lateral torque was to 40 degrees.  Straight leg raising was 
within normal limits bilaterally.  Deep tendon reflexes were 
1+, pretibial pulses were 1+, and popliteal pulses were 1+.  

At his December 2000 hearing before a Member of the Board, 
the veteran testified that he was feeling a lot of pressure 
in his lower back.  He also stated that he had a back brace 
that he wore at times.  The veteran reported he did not wear 
the back brace all of the time because of his skin rash.  He 
also testified that he tried to deal with the pain because he 
did not want to get hooked on prescription pain medication.  
The veteran reported experiencing muscle spasm at least three 
days a week.  He testified that he was limited as to what he 
could pick up and that limited his work abilities.  The 
veteran reported that his back went out on him about once a 
month.  He also reported difficulty going up and down stairs 
because he experienced pain in his lower back and side.  The 
veteran testified to difficulty walking, sleeping, and 
driving.  He stated that he could drive 200 miles before 
having to stop and rest.  The veteran testified that he had 
not had surgery on his back and a doctor had told him that he 
had limitation of motion in his back.  (Transcript, pages 18-
25).  

Analysis

As previously noted, disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. § Part 4.  
Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000), which provides that a 10 percent 
disability evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent disability evaluation.  A 40 percent evaluation, 
the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran's service-connected lumbosacral strain is 
currently evaluated as 10 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The relevant 
evidence of record does reflect evidence of muscle spasm, 
some limitation of motion, tenderness, and x-ray evidence of 
discogenic disease upon VA examination in December 1995.  The 
most recent VA examination reflects additional limitation of 
motion, but is silent as to muscle spasm.  Although the 
veteran does not take prescription pain medication for his 
back, he has complained of back pain and stiffness.  Upon 
consideration of the aforementioned examination reports, the 
Board concludes that this evidence more nearly approximates 
to a 20 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 in that it demonstrates objective 
medical evidence of muscle spasm and some loss of lateral 
spine motion.  

The record is silent for medical evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, or abnormal mobility on forced motion.  In the 
absence of such evidence, the Board concludes that an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where an evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Codes 
5295, a code which is not predicated solely on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding functional 
loss due to pain do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Furthermore, the Board concludes that an 
additional evaluation due to pain is not warranted because 
the veteran's complaints of pain and functional impairment 
have been taken into consideration in determining that a 20 
percent evaluation is warranted.  Additionally, the veteran 
is not taking prescription pain medication for his back 
condition nor do the records reflect continued medical 
treatment or hospitalization related to back pain.  




ORDER

Entitlement to a 70 percent evaluation for PTSD for the 
period prior to January 20, 1999, is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

Entitlement to a 70 percent evaluation for PTSD for the 
period since January 20, 1999 is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

Entitlement to a 20 percent evaluation for lumbosacral strain 
is granted, subject to the controlling regulations governing 
the payment of monetary benefits.  



REMAND

In regard to the claim of entitlement to service connection 
for a skin disorder, claimed as secondary to herbicide 
exposure, the veteran's service medical records reflect that 
his systems were clinically evaluated as normal upon 
enlistment examination dated in September 1967.  A service 
clinical record dated in June 1969 reflects an impression of 
tinea pedis.  Post-service treatment records reflect 
continued complaints and treatment relative to a skin 
disorder with various impressions, including tinea pedis, 
mild focal dermatitis, and other illegible impressions.  A VA 
examiner has opined on two separate occasions that he did not 
feel that the veteran's skin complaints were related to 
herbicide exposure.  However, he did not express an opinion 
as to whether the veteran's skin condition was incurred in or 
related to military service in any other manner.  

Additionally, at his December 2000 hearing before a Member of 
the Board, the veteran submitted pictures of his skin 
condition, several VA physician statements related to his 
skin condition, and a portion of a dermatology evaluation 
report dated in June 2000.  The complete private dermatology 
evaluation report dated in June 2000 is not of record.  

In light of the aforementioned state of the record, the Board 
is of the opinion that additional development of the record 
is needed to enable the Board to render a final determination 
as to this issue.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Accordingly, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, private and VA, 
who have treated the veteran for his skin 
condition since 1997.  After securing the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.  
The RO should also obtain the complete 
private dermatology evaluation report 
dated in June 2000 and submitted at the 
veteran's December 2000 hearing before a 
Member of the Board.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The veteran should be afforded a VA 
examination of his skin by an examiner 
that has not previously examined him in 
order to determine the current nature and 
severity of his skin condition.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All relevant 
symptomatology and objective findings 
should be reported in detail.  The 
examiner is requested to specifically 
comment upon the nature of the veteran's 
current skin disorder and whether that 
disability is as likely as not the result 
of some incident or incidents of active 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims file.  
A complete rationale for any opinion 
expressed must be provided.  

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a skin disorder.  The RO 
should consider the veteran's claim on a 
presumptive service connection basis 
pursuant to 38 C.F.R. § 3.309, as well as 
a direct service connection basis.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



